Exhibit 99.1 FOR IMMEDIATE RELEASE For additional information please contact: Investor Relations Adrian de los Santos IR@axtel.com.mx CEMEX DIVESTS PORTION OF EQUITY HOLDINGS IN AXTEL · Cemex divests 119,000,s, or a 9.5% equity interest, via a 3-year forward agreement with financial institutions, · Under the agreement, Cemex will continue to benefit from the potential share price appreciation in AXTEL’s shares. San Pedro Garza Garcia, Mexico, March 31, 2008 – Axtel, S.A.B. de C.V. (BMV: AXTELCPO; OTC: AXTLY) (“AXTEL”), a fixed-line integrated telecommunications company in Mexico, announced today that Impra Café S.A. de C.V., a subsidiary of Cemex S.A.B. de C.V. (BMV: CEMEXCPO; NYSE: CX), sold 119,000,000 CPOs, representing 9.5% of AXTEL's common equity, on the Mexican Stock Exchange. Cemex informed AXTEL that the divestiture was made via a 3-year forward agreement entered into with Credit Suisse and BBVA. Cemex will continue to benefit from the potential appreciation of AXTEL’s share price throughout the life of the agreement. Mr.
